DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the application filed 12/14/2020.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Lack of Unity – Four Groups of Claims
Group I, claim(s) 1-6 and 9, drawn to a method of fitting a hearing aid system comprising the steps of: - collecting first data representing a hearing aid system setting for a hearing aid system user; - collecting second data representing information related to whether and with what result a hearing aid system performance verification has been carried out for the hearing aid system user: - associating corresponding first and second data and hereby providing third data: - collecting third .
Group II, claim(s) 7-8 and 10-11, drawn to a hearing aid system comprising a hearing aid, an external dcv ice and a wireless communication link adapted to transmit data between the hearing aid and the external device; - wherein the hearing aid comprises an acoustical-electrical input transduce, a digital signal processor and an electrical-acoustical output transducer, wherein the digital signal processor comprises settings configured to apply a frequency dependent gain that is adapted to at least one of suppressing noise. enhancing a target sound, customizing the sound to a user preference and alleviating a hearing deficit of an individual wearing the hearing aid system, - wherein the hearing aid system further comprises a fine tuning controller adapted to control at least some of the digital signal processor settings and to carry out a hearing aid performance verification in response to a received trigger signal, wherein the received trigger signal may be received from at least one of': a user interaction means accommodated in the hearing aid or accommodated in the external device, and a remote service provider, and identification of a specific sound environment and identification of a specific location: and - wherein the fine tuning controller further is adapted to control that the result of the hearing aid system performance verification is transmitted to a remote service provider.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where the claims of Group I are directed to a method of fitting a hearing aid system comprising the steps of: - collecting first data representing a hearing aid system setting for a hearing aid system user; - collecting second data representing verification has been carried out for the hearing aid system user: - associating corresponding first and second data and hereby providing third data: - collecting third data for a multitude of hearing aid system users: - using the collected third data to improve a hearing aid system setting for an individual hearing aid system user; whereas the claims of Group II are directed to a hearing aid system comprising a hearing aid, an external device and a wireless communication link adapted to transmit data between the hearing aid and the external device; - wherein the hearing aid comprises an acoustical-electrical input transduce, a digital signal processor and an electrical-acoustical output transducer, wherein the digital signal processor comprises settings configured to apply a frequency dependent gain that is adapted to at least one of suppressing noise. enhancing a target sound, customizing the sound to a user preference and alleviating a hearing deficit of an individual wearing the hearing aid system, - wherein the hearing aid system further comprises a fine tuning controller adapted to control at least some of the digital signal processor settings and to carry out a hearing aid performance verification in response to a received trigger signal, wherein the received trigger signal may be received from at least one of': a user interaction means accommodated in the hearing aid or accommodated in the external device, and a remote service provider, and identification of a specific sound environment and identification of a specific location: and - wherein the fine tuning controller further is adapted to control that the result of the hearing aid system performance verification is transmitted to a remote service provider, and thus the groups do not share a technical feature. Therefore, it’s lack unity of invention because the groups do not share the same or corresponding technical feature as highlighted in boldface.


/SUHAN NI/Primary Examiner, Art Unit 2651